t c memo united_states tax_court w brian mcdermott petitioner v commissioner of internal revenue respondent docket no filed date w brian mcdermott pro_se robert m fowler for respondent memorandum opinion swift judge this matter is before us on respondent’s motion to dismiss for lack of jurisdiction respondent also petitioner herein also has filed a motion to dismiss which is being held in abeyance until resolution of respondent’s motion to dismiss petitioner’s motion to dismiss is based on an allegedly invalid notice_of_deficiency under the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 partnership rules of sec_6221 seeks damages against petitioner under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times petitioner objects and petitioner seeks damages against respondent under sec_6673 for making allegedly frivolous arguments in support of respondent’s motion to dismiss respondent’s motion to dismiss is based primarily on the fact that petitioner’s petition herein was filed more than years after respondent mailed to petitioner and his now deceased wife the underlying notice_of_deficiency on date respondent mailed to petitioner and his wife a notice_of_deficiency determining that petitioner had significant additional income for and that they owed a joint federal_income_tax deficiency in the amount of dollar_figure plus an accuracy-related_penalty in the amount of dollar_figure petitioner does not allege that he did not timely receive respondent’s notice_of_deficiency and the 90-day period for timely filing a petition with this court with regard to the notice_of_deficiency expired on date on date respondent assessed the above dollar_figure additional federal income taxes against petitioner and his wife in september of petitioner disputed respondent’s collection activity relating to the above tax_deficiency by filing a collection appeal and thereafter a collection case in this court asserting various tax_protester arguments william b donna mcdermott v commissioner docket no 16240-04l on date in the above collection case we granted a motion for summary_judgment that respondent had filed against petitioner in the order granting respondent’s summary_judgment and dismissal of petitioner’s collection case we warned petitioner that a penalty under sec_6673 would be considered if petitioner continued to make frivolous arguments under sec_6213 generally a petition must be filed relating to a notice_of_deficiency within days of the mailing of the notice_of_deficiency to a taxpayer on date more than years after respondent mailed the above notice_of_deficiency to petitioner and his wife petitioner filed his petition herein respondent’s motion to dismiss is based on petitioner’s late petition in opposition petitioner admits the untimeliness of his petition but petitioner argues that we still have jurisdiction to rule on the validity of respondent’s notice_of_deficiency and petitioner argues that respondent’s notice_of_deficiency erroneously charges to him income of a tefra partnership based thereon petitioner argues that the income charged to him in respondent’s notice_of_deficiency should have been charged to him by respondent in a tefra partnership proceeding utilizing a notice of final_partnership_administrative_adjustment and petitioner argues that respondent’s motion to dismiss should be denied the factual issue as to whether income charged to petitioner in respondent’s notice_of_deficiency represents income petitioner earned in his individual capacity or income earned as a partner in a tefra partnership does not go to the jurisdiction of this court in any event because petitioner’s petition was filed late we shall grant respondent’s motion to dismiss for lack of jurisdiction in our discretion we decline to award damages against petitioner under sec_6673 to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
